Citation Nr: 0943612	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to the Veteran's service-connected residuals of 
a fractured nose.

2.  Entitlement to an increased rating for residuals of a 
facial laceration with pain, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
November 1970. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset, the Board notes that the Veteran has submitted 
a neuropsychological screening report dated January 2008.  
However, while the screening contains a diagnosis of major 
depressive disorder, the majority of the opinion concerns a 
diagnosis of posttraumatic stress disorder (PTSD).  The Board 
additionally notes that the Veteran has submitted information 
concerning the death of his cousin in Vietnam as well as some 
corroboration of this alleged stressor.  This is significant 
because, during the course of this appeal, the Court recently 
held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the 
Clemons' decision, the issue on appeal is not just limited to 
the Veteran's purported entitlement to service connection for 
major depressive disorder, but also includes the various 
other psychiatric disorders to include PTSD that have been 
diagnosed as well.  Before this claim can be properly 
adjudicated, though, a VA examination and opinion are needed 
to determine whether the Veteran has an acquired psychiatric 
disorder as a result of his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Board notes that, during this appeal (and specifically 
effective in October 23, 2008), the regulations for the 
evaluation of brain disease due to trauma or traumatic brain 
injuries (TBI) were revised.  See 73 Fed. Reg. 54693 (Sept. 
23, 2008).  Where the law or regulations governing a claim 
are changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of 
the change), absent congressional intent to the contrary. 
 
VA's General Counsel, in a precedent opinion, has held that, 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 
 
Here, the Veteran's most recent VA examination was conducted 
in April 2006, prior to the effective date of the revisions 
to the regulations for the evaluation of brain disease due to 
trauma or traumatic brain injuries.  

Thus, the Veteran should also be afforded a VA examination to 
determine the current residuals of his in-service motorcycle 
accidents, taking into account all recent regulatory changes.  
The Board additionally notes in this context that an April 
2006 VA examination indicated that headaches are a residual 
of his in-service motorcycle accidents.  The RO subsequently, 
in an April 2007 Statement of the Case (SOC) refused to 
service-connect the Veteran separately for such condition; 
but instead, considered the Veteran's headaches as part of 
the increased rating claim on appeal.  Thus, the Veteran's 
headaches must be included when considering the traumatic 
brain injuries diagnostic criteria.
 
The Board notes that the RO requested records from the U.S. 
Post Service (USPS) concerning the Veteran's employment 
history in connection with his claim for TDIU.  However, no 
reply was received.  The Board additionally notes that the 
Veteran is currently receiving disability through the USPS.  
Thus, the AMC/RO should attempt to obtain both personnel and 
disability determination records from the USPS.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The RO/AMC should also ensure that notification letters 
consistent with the Veteran's claims to include PTSD should 
be provided to the Veteran and his representative.  
38 U.S.C.A. § 5103A(c) (West 2002).  Additionally, the RO 
should perform any other necessary development to adjudicate 
the Veteran's PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification 
letter which complies with all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 
3.159(b), with respect to the claim for 
service connection for PTSD are fully 
complied with and satisfied. 

2.  Any other development deemed necessary 
by the RO/AMC should be performed in 
conjunction with the Veteran's claim for 
entitlement to service connection for 
PTSD.

3.  The RO/AMC should request records from 
the USPS, to include information 
concerning the Veteran's employment and 
discharge as well as documentation 
concerning his disability benefits from 
such agency.

4.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the 
Providence VAMC.

5.  The Veteran should be scheduled for an 
appropriate VA examination, by a physician 
with training in matters involving TBI, 
for an opinion as to the current nature 
and severity of his service-connected 
residuals of his in-service motorcycle 
accidents with facial trauma, to include 
headaches. The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies testing should be conducted. 
 
All pertinent pathology which is found on 
examination should be noted in the report 
of the evaluation.  To the extent 
possible, the examiner should elicit a 
complete history from the Veteran and 
specifically identify if there are any 
neurological manifestations directly 
attributable to the brain trauma.  The 
examiner should provide specific opinions 
addressing the degree to which the 
service-connected disability is manifest 
by impairment in the areas of cognitive 
impairment, memory loss, 
emotional/behavioral dysfunction, and 
physical dysfunction.  Thereafter, the 
examiner should provide an opinion as to 
whether the Veteran's service-connected 
residuals of in-service motorcycle 
accidents, without regard to unrelated 
disorders or age, would render the Veteran 
unable to maintain gainful employment.  A 
rationale for all opinions expressed 
should be provided.  
 
6.  The Veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of all current 
psychiatric pathology.  All necessary 
tests and studies should be accomplished, 
and clinical manifestations should be 
reported in detail.  An opinion should be 
provided regarding the likelihood that the 
Veteran has PTSD stemming from a verified 
in-service stressor or any other chronic 
psychiatric disorder to include depression 
related to his period of military service 
or secondary to any service-connected 
disability to include as due to residuals 
of his in-service motorcycle accidents.  
The examiner should also consider if any 
acquired psychiatric disorders are instead 
related to his injury while an employee of 
USPS with severe tinnitus resulting.  The 
claims folder should be provided to the 
examiner in conjunction with the 
examination.  Reasons and bases for all 
conclusions should be noted.  Thereafter, 
the examiner should provide an opinion as 
to whether the Veteran's service related 
psychiatric disorder, if any, without 
regard to unrelated disorders or age, 
would render the Veteran unable to 
maintain gainful employment.  A rationale 
for all opinions expressed should be 
provided.  

7.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 



